DETAILED ACTION

Response dated 8/30/22 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.
Claims 1, 3-6, 8, and 9 are directed to a method and system for estimating a value (i.e. a groundwater recharge) comprising the steps of (1) obtaining a dataset, (2) preprocessing the dataset, (3) calculating a first variable by an equation, and (4) estimating the groundwater recharge according to the first variable and a second variable, which can be done as a mental exercise with the help of only rudimentary tools such as a pen and a paper.
The details of the claim – what the dataset comprises of, step and/or function of manipulating data, multiple equations involving variables – while further define and narrow the claim; do not, however, make the claim less-abstract.  In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves an abstract idea, even if the particular abstract idea at issue is narrow. Mayo, 132 S.Ct. at 1303.
Applicant in supporting the argument that the claim represents improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a), refers to the Specification Paragraph [0002] as an evidence of integration into a practical application.  However Specification Paragraph [0002] presents need for improvements rather than the evidence of improvements.  Examiner concludes that the claim merely links the use of the judicial exception (i.e. method and system for estimating a value) to a particular technological environment or field of use (i.e. groundwater recharge) – see MPEP 2106.05(h); and as a result, does NOT integrate the judicial exception into a practical application.
In addition, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception both individually and as a combination for the following reasons: 
The additional steps and functions incorporated into respective claims 1 and 6 of preprocessing the original remote sensing dataset were previously introduced as respective claims 2 and 7.  These matters were previously rejected under 35 U.S.C. 101 and remain rejected after incorporated into claims 1 and 6 as the steps and functions are mere data manipulations.  The limitation, ‘at least one operation step selected from the group consisting of format conversion, image correction, cropping, registration, quality inspection, and projection conversion, to obtain a processed dataset by a preprocessing module,’ is a list of optional steps, wherein it is obvious that at least cropping and quality inspection can be performed without any particular machine.
In addition, an information obtaining module, preprocessing module, a study area total water resource yield calculation module, and a groundwater recharge estimation module are not particular machines as these are merely named as modules that executes the preceding steps and/or functions.  There aren’t any particularities required of these modules that are beyond the capability of a general computer.
Furthermore, there are no steps and functions directly involved with multiple pixel areas or a pixel scale.  In all cases the term, ‘pixel area,’ is part of phrases that further define data such as: ‘of a climate element in a study area and a pixel area of the study area,’ ‘per unit pixel area,’ and ‘of the climate element and a pixel area of the study area.’  Furthermore, the limitation, ‘the method or system is based on a pixel scale,’ is interpreted to mean that the steps and functions are based on data defined per unit pixel area, which, in turn, is defined to be at a pixel scale.
It is obvious that the dataset comprising only of five (5) data (i.e. monthly precipitation per unit pixel area, monthly actual evapotranspiration per unit pixel area, monthly snowmelt per unit pixel area, monthly soil moisture change per unit pixel area, and monthly runoff) for a single pixel area of the study area can be mentally processed with the help of at most a pen and a paper.  This scenario is very different from the example given in the MPEP § 2106.04(a)(2)111: “a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image ...,” which involves multiple pixel areas.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
Re Claims 1 and 6: The limitation, “original remote sensing dataset,” lacks support in the original disclosure.  The Specification in Paragraphs [0029]-[0032] seems to provide examples of the “original remote sensing dataset.”  While examples can often be helpful, in this case, examples, are insufficient, by themselves.
Re Claims 1 and 6: The limitations, “registration,” “projection conversion,” and “pixel scale” lack support in the original disclosure.  The specification merely recites the limitation without describing and/or defining the limitations.  When a common term is used in a narrower way and/or in an uncommon way, it is important to at least describe it sufficiently.
Re Claims 1, 3-6, 8, and 9: The limitation, “pixel area,” lacks support in the original disclosure. The specification merely recites the limitation without describing and/or defining the limitation.  The “pixel area” as used in this application does NOT seem to be the same as a smallest unit in a digital image that’s rendered, for example, on a computer screen.  When a common term is used in a narrower way and/or in an uncommon way, it is important to at least sufficiently describe it.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1 and 6: 
The term, “pixel scale” is indefinite as it is uncertain what is meant by “pixel scale.”  The specification merely use the term but does not describe it.
Relationship between the limitations, “pixel area” and “pixel scale” is indefinite.  
Claims 3-5, 8, and 9 are indefinite at least due to dependency on the indefinite base claims
Due to the significant non-compliance and indefiniteness, the metes and bounds of the claims cannot be determined with any reasonable degree of certainty, hindering prior-art based examination. Once the non-compliance and the indefiniteness have been overcome, the prior-art based examination will commence. The lack of prior-art based rejections should not in any way be construed to be indications of allowable subject matter.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to 101: 
Applicant in supporting the argument that the claim represents improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a), refers to the Specification Paragraph [0002] as an evidence of integration into a practical application.  However Specification Paragraph [0002] presents need for improvements rather than the evidence of improvements.  Examiner concludes that the claim merely links the use of the judicial exception (i.e. method and system for estimating a value) to a particular technological environment or field of use (i.e. groundwater recharge) – see MPEP 2106.05(h); and as a result, does NOT integrate the judicial exception into a practical application.
In addition, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception both individually and as a combination for the following reasons: 
The additional steps and functions incorporated into respective claims 1 and 6 of preprocessing the original remote sensing dataset were previously introduced as respective claims 2 and 7.  These matters were previously rejected under 35 U.S.C. 101 and remain rejected after incorporated into claims 1 and 6 as the steps and functions are of mere data manipulation.  The limitation, ‘at least one operation step selected from the group consisting of format conversion, image correction, cropping, registration, quality inspection, and projection conversion, to obtain a processed dataset by a preprocessing module,’ is a list of optional steps, wherein it is obvious that at least cropping and quality inspection can be performed without any particular machine.
In addition, an information obtaining module, preprocessing module, a study area total water resource yield calculation module, and a groundwater recharge estimation module are not particular machines as these are merely named as modules that executes the preceding steps and/or functions.  There aren’t any particularities required of these modules that are beyond the capability of a general computer.
Furthermore, there are no steps and functions directly involved with multiple pixel areas or a pixel scale.  In all cases the term, ‘pixel area,’ is part of phrases that further define data such as: ‘of a climate element in a study area and a pixel area of the study area,’ ‘per unit pixel area,’ and ‘of the climate element and a pixel area of the study area.’  Furthermore, the limitation, ‘the method or system is based on a pixel scale,’ is interpreted to mean that the steps and functions are based on data defined per unit pixel area, which, in turn, is defined to be at a pixel scale.
It is obvious that the dataset comprising only of five (5) data (i.e. monthly precipitation per unit pixel area, monthly actual evapotranspiration per unit pixel area, monthly snowmelt per unit pixel area, monthly soil moisture change per unit pixel area, and monthly runoff) for a single pixel area of the study area can be mentally processed with the help of at most a pen and a paper.  This scenario is very different from the example given in the MPEP § 2106.04(a)(2)111: “a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image ...,” which involves multiple pixel areas.
With regard to 102: Arguments are presented above for the respective sections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nervino (US 10945388 B1) discloses Irrigation management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/           Examiner, Art Unit 2887 

/THIEN M LE/           Primary Examiner, Art Unit 2887